DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/22/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang US 9370823.

Regarding claim 1, Wang discloses a mid-frame member (20/40 in Fig. 3 and 4) comprising; 
20 in Fig. 3) comprising a plurality of first trapezoid-shaped grooves (grooves between adjacent 24 shown in Fig. 3) formed along an inner perimeter of the first planar component (20 as depicted in Fig. 3) in a plane of the first planar component (20), 
the first planar component (20) being formed of a first metal of aluminum or alloy thereof (see Col.2 ln. 5); and 
a second planar component (40 in Fig. 3) comprising a plurality of second trapezoid-shaped grooves (grooves between adjacent 45 shown in Fig. 3) formed along an outer perimeter of the second planar component (40 as depicted in Fig. 3) in a plane of the second planar component (40), 
the second planar component (40) being formed of a second metal of magnesium or an alloy thereof (see Col. 2 ln. 31-32), 
wherein a crest (crest between adjacent grooves 45 shown in Fig. 3) between adjacent second trapezoid-shaped grooves (grooves between adjacent 45) in the second planar component (40) cooperates with a first trapezoid-shaped groove (grooves between adjacent 24) in the first planar component (20) to form a plurality of dovetail joints between the first planar component (20) and the second planar component (40), when joined the first planar component (20) is perimetrically outside the second planar component (40 as depicted in Fig. 3),
the first planar component (20) and the second planar component (40) when joined form the mid-frame member (20/40) to form a support structure that is part of a frame (inherent frame of the electronic device which would include 20/40 and also a back cover and display panel) for an electronic device (electronic device not shown see abstract; the mid-frame 20/40 is a metallic housing of the electronic device and as depicted in Fig. 4, it lacks a top and bottom cover and while not explicitly described, it includes top and bottom steps/recesses in Fig. 4, that would support a display portion and a back cover respectfully; thereby positioning the mid-frame between the display portion and the back cover and forming a support structure that would be part of the frame for the electronic device; similar to Yoo US 20170255050 Fig. 4).
Wang does not explicitly disclose that wherein a thickness of the first planar component is about 0.5 millimeters and a thickness of the second planar component is higher compared to a thickness of the first planar component.
However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to change the thickness of the second or first planar component of Wang such that the thickness of the first planar component is about 0.5 millimeters and a thickness of the second planar component is higher compared to a thickness of the first planar component, in order to reduce overall size and provide desired durability, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).

Claims 3-4, 6, 8 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang US 9370823 in view of a first interpretation of Wang US 20090257207 (hereinafter referred to as Wang2).

Regarding claim 3, Wang discloses the mid-frame member as claimed in claim 1.
Wang does not explicitly disclose a coupling element longitudinally extending along the plane of one of the first planar component and of the second planar component to join the first planar component and the second planar component.
However, Wang2 US 20090257207 discloses a coupling element (136/162 in Fig. 10) longitudinally extending along a plane of one of a first planar component (68 in Fig. 10) and of a second planar component (14 in Fig. 10) to join the first planar component (68) and the second planar component (14).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have Wang further comprise a coupling element longitudinally extending along the plane of the first planar component and the plane of the second planar component to join the first planar component and the second planar component, as taught by Wang, in order to further secure the components to each other.

Regarding claim 4, Wang in view of Wang2 ones discloses the mid-frame member as claimed in claim 3, wherein the coupling element (136 of Wang2) is formed integrally with the first planar component (68 of Wang2) and the coupling element (136 of Wang2) is fitted into a cavity (162 in Fig. 10 of Wang2) of the second planar component (14 of Wang2).

Regarding claim 6, Wang discloses a device comprising: 
100 in Fig. 3) comprising, 
a first planar component (20 in Fig. 3) comprising a plurality of first trapezoid-shaped grooves (grooves between adjacent 24 shown in Fig. 3) formed along an inner perimeter of the first planar component (20) in a plane of the first planar component (20 as depicted in Fig. 3), the first planar component (20) being formed of a first metal of aluminum or alloy thereof (see Col.2 ln. 5); 
a second planar component (40 in Fig. 3) comprising a plurality of second trapezoid-shaped grooves (grooves between adjacent 45 shown in Fig. 3) formed along an outer perimeter of the second planar component (40) in a plane of the second planar component (40), the second planar component (40) being formed of a second metal of magnesium or an alloy thereof (see Col. 2 ln. 31-32), 
wherein each crest (crest of 142 shown in Fig. 3) between adjacent second trapezoid-shaped grooves (grooves between adjacent 45) in the second planar component (40) cooperates with a first trapezoid-shaped groove (grooves between adjacent 24) in the first planar component (20) to form a plurality of dovetail joints between the first planar component (20) and the second planar component (40), when joined the first planar component (20) is perimetrically outside the second planar component (40 as depicted in Fig. 3), the first planar component (20) and the second planar component (40) when joined form the mid-frame member (20/40) to form a support structure that is part of a frame for an electronic device (electronic device not shown see abstract; the mid-frame 20/40 is a metallic housing of the electronic device and as depicted in Fig. 4, it lacks a top and bottom cover and while not explicitly described, it includes top and bottom steps/recesses in Fig. 4, that would support a display portion and a back cover respectfully; thereby positioning the mid-frame between the display portion and the back cover and forming a support structure that would be part of the frame for the electronic device; similar to Yoo US 20170255050 Fig. 4).
Wang does not explicitly disclose that wherein a thickness of the first planar component is about 0.5 millimeters and a thickness of the second planar component is higher compared to a thickness of the first planar component; and a coupling element longitudinally extending along the plane of the first planar component and the plane of the second planar component to join the first planar component and the second planar component.
However, Wang2 US 20090257207 discloses a coupling element (136/162 in Fig. 10) longitudinally extending along a plane of one of a first planar component (68 in Fig. 10) and of a second planar component (14 in Fig. 10) to join the first planar component (68) and the second planar component (14).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have Wang further comprise a coupling element longitudinally extending along the plane of the first planar component and the plane of the second planar component to join the first planar component and the second planar component, as taught by Wang2, in order to further secure the components to each other.
It would have been further obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to change the thickness of the second or first planar component of Wang in view of Wang2 such that the thickness of the first planar component is about 0.5 millimeters and a thickness of the second planar component is higher compared to a thickness of the first planar component, in order to reduce overall size and provide desired durability, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).

Regarding claim 8, Wang in view of Wang2 discloses the device as claimed in claim 6, wherein the coupling element (136 of Wang2) is formed integrally with the first planar component (68 of Wang2) and the coupling element (136 of Wang2) is fitted into a cavity (162 in Fig. 10 of Wang2) of the second planar component (14 of Wang2).

Regarding claim 16, Wang in view of Wang2 discloses the mid-frame member as claimed in claim 3, wherein the coupling element (136 of Wang2) is formed integrally with the first planar component (68 of Wang2) and the coupling element (136 of Wang2) is fitted into a cavity (162 in Fig. 10 of Wang2) of the second planar component (14 of Wang2).
Wang in view of Wang2 does not explicitly disclose wherein the coupling element is formed integrally with the second planar component and that the cavity is of the first planar component.
However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to rearrange the coupling element and cavity of Wang in view of Wang2 and have the coupling element formed integrally with the coupling element fitted into the cavity of the second planar component, as shifting the coupling element to the first planar component and the cavity to the second planar component would not have modified the operation of the device and would help in securing the components together, since it has been held that rearranging parts of a prior art structure involves only routing skill in the art.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).

Regarding claim 17, Wang in view of Wang2 discloses the device as claimed in claim 6, wherein the coupling element (136 of Wang2) is formed integrally with the first planar component (68 of Wang2) and the coupling element (136 of Wang2) is fitted into a cavity (162 in Fig. 10 of Wang2) of the second planar component (14 of Wang2).
Wang in view of Wang2 does not explicitly disclose wherein the coupling element is formed integrally with the second planar component and that the cavity is of the first planar component.
However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to rearrange the coupling element and cavity of Wang in view of Wang2 and have the coupling element formed integrally with the first planar component and the coupling element fitted into the cavity of the second planar component, as shifting the coupling element to the first planar component and the cavity to the second planar component would not have modified the operation of the device and would help in securing the components together, since it has been held that rearranging parts of a prior art structure involves only routing skill in the art.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).

Claims 3, 5-6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang US 9370823 in view of another interpretation of Wang US 20090257207 (hereinafter referred to as Wang2).

Regarding claim 3, Wang discloses the mid-frame member as claimed in claim 1.
Wang does not explicitly disclose a coupling element longitudinally extending along the plane of one of the first planar component and of the second planar component to join the first planar component and the second planar component.
However, Wang2 US 20090257207 discloses a coupling element (108/140/138 in Fig. 10) longitudinally extending along a plane of one of a first planar component (12 in Fig. 10) and of a second planar component (14 in Fig. 10) to join the first planar component (12) and the second planar component (14).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have Wang further comprise a coupling element longitudinally extending along the plane of the first planar component and the plane of the second planar component to join the first planar component and the second planar component, as taught by Wang, in order to further secure the components to each other.

Regarding claim 5, Wang in view of Wang2 discloses the mid-frame member as claimed in claim 3, wherein the coupling element (108 of Wang2) is formed of a third metal.
Wang in view of Wang2 does not explicitly disclose that the third metal is different from the first metal and the second metal.
However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to select the desired material and have the third metal different from the first metal and the second metal, in order to provide stronger coupling, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Regarding claim 6, Wang discloses a device comprising: 
a mid-frame member (100 in Fig. 3) comprising, 
a first planar component (20 in Fig. 3) comprising a plurality of first trapezoid-shaped grooves (grooves between adjacent 24 shown in Fig. 3) formed along an inner perimeter of the first planar component (20) in a plane of the first planar component (20 as depicted in Fig. 3), the first planar component (20) being formed of a first metal of aluminum or alloy thereof (see Col.2 ln. 5); 
a second planar component (40 in Fig. 3) comprising a plurality of second trapezoid-shaped grooves (grooves between adjacent 45 shown in Fig. 3) formed along an outer perimeter of the second planar component (40) in a plane of the second 40), the second planar component (40) being formed of a second metal of magnesium or an alloy thereof (see Col. 2 ln. 31-32), 
wherein each crest (crest of 142 shown in Fig. 3) between adjacent second trapezoid-shaped grooves (grooves between adjacent 45) in the second planar component (40) cooperates with a first trapezoid-shaped groove (grooves between adjacent 24) in the first planar component (20) to form a plurality of dovetail joints between the first planar component (20) and the second planar component (40), when joined the first planar component (20) is perimetrically outside the second planar component (40 as depicted in Fig. 3), the first planar component (20) and the second planar component (40) when joined form the mid-frame member (20/40) to form a support structure that is part of a frame for an electronic device (electronic device not shown see abstract; the mid-frame 20/40 is a metallic housing of the electronic device and as depicted in Fig. 4, it lacks a top and bottom cover and while not explicitly described, it includes top and bottom steps/recesses in Fig. 4, that would support a display portion and a back cover respectfully; thereby positioning the mid-frame between the display portion and the back cover and forming a support structure that would be part of the frame for the electronic device; similar to Yoo US 20170255050 Fig. 4).
Wang does not explicitly disclose that wherein a thickness of the first planar component is about 0.5 millimeters and a thickness of the second planar component is higher compared to a thickness of the first planar component; and a coupling element longitudinally extending along the plane of the first planar component and the plane of 
However, Wang2 discloses a coupling element (108/140/138 in Fig. 10) longitudinally extending along a plane of one of a first planar component (12 in Fig. 10) and of a second planar component (14 in Fig. 10) to join the first planar component (12) and the second planar component (14).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have Wang further comprise a coupling element longitudinally extending along the plane of the first planar component and the plane of the second planar component to join the first planar component and the second planar component, as taught by Wang2, in order to further secure the components to each other.
It would have been further obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to change the thickness of the second or first planar component of Wang in view of Wang2 such that the thickness of the first planar component is about 0.5 millimeters and a thickness of the second planar component is higher compared to a thickness of the first planar component, in order to reduce overall size and provide desired durability, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).

Regarding claim 9, Wang in view of Wang2 discloses the device as claimed in claim 6, wherein the coupling element (108 of Wang2) is separate from the first planar component (12 of Wang2) and the second planar component (14 of Wang2), the coupling element (108 of Wang2) being formed of a third metal.
Wang in view of Wang2 does not explicitly disclose that the third metal is different from the first metal and the second metal.
However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to select the desired material and have the third metal different from the first metal and the second metal, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang US 9370823, in view of Valles Rangel US 20120039052.

Regarding claim 10, Wang discloses (a structure that would follow steps of) a method for forming a mid-frame member, the method comprising: 
(forming) a first metal sheet (20 in Fig. 3) of aluminum or alloy thereof (see Col.2 ln. 5) to create a plurality of first trapezoid-shaped grooves (grooves between adjacent 24 shown in Fig. 3) along an inner perimeter of the first metal sheet (20) in a plane of the first metal sheet (20) for forming a first planar component (20); and 
40 in Fig. 3) of magnesium or an alloy thereof (see Col. 2 ln. 31-32) to create a plurality of second trapezoid-shaped grooves (grooves between adjacent 45 shown in Fig. 3) along an outer perimeter of the second metal sheet (40) in a plane of the second metal sheet (40) for forming a second planar component (40), 
wherein the plurality of second trapezoid-shaped grooves (grooves between adjacent 45) conform to the plurality of first trapezoid-shaped grooves (grooves between adjacent 24); and 
fitting a crest between adjacent second trapezoid-shaped grooves (grooves between adjacent 45) in the second planar component (40) to cooperate with a first trapezoid-shaped groove (grooves between adjacent 24) in the first planar component (20) to form a plurality of dovetail joints between the first planar component (20) and the second planar component (40), when joined the first metal sheet (20) is perimetrically outside the second metal sheet (40 as depicted in Fig. 3), the first planar component (20) and the second planar component (40) when joined form the mid-frame member (20/40) to form a support structure that is part of a frame for an electronic device (electronic device not shown see abstract; the mid-frame 20/40 is a metallic housing of the electronic device and as depicted in Fig. 4, it lacks a top and bottom cover and while not explicitly described, it includes top and bottom steps/recesses in Fig. 4, that would support a display portion and a back cover respectfully; thereby positioning the mid-frame between the display portion and the back cover and forming a support structure that would be part of the frame for the electronic device; similar to Yoo US 20170255050 Fig. 4).
wherein a thickness of the first planar component is about 0.5 millimeters and a thickness of the second planar component is higher compared to a thickness of the first planar component.
However, Valles Rangel US 20120039052 discloses stamping and die-cutting as known methods (see [0112]).
It would have been further obvious to one of ordinary skill in the art, to utilize stamping and die cutting methods in order to achieve the structure of Wang.
It would have been further obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to change the thickness of the second or first planar component of Wang in view of Wang2 such that the thickness of the first planar component is about 0.5 millimeters and a thickness of the second planar component is higher compared to a thickness of the first planar component, in order to reduce overall size and provide desired durability, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).

Claims 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang, in view of Valles Rangel US 2012039052 as applied to claim 10 further in view of Wang US 20090257207 (hereinafter referred to as Wang2).

Regarding claim 11, Wang in view of Valles Rangel discloses (the structure that would follow the steps of) the method as claimed in claim 10.
Wang does not explicitly disclose inserting longitudinally a coupling element along the plane of the first planar component and the second planar component through the first planar component and the second planar component to join the first planar component and the second planar component.
However, Wang2 discloses inserting longitudinally a coupling element (138 in Fig. 10) along the plane of a first planar component (12 in Fig. 10) and a second planar component (14 in Fig. 10) through the first planar component (12) and the second planar component (14) to join the first planar component (12) and the second planar component (14).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have Wang further comprise inserting longitudinally a coupling element along the plane of the first planar component and the second planar component through the first planar component and the second planar component to join the first planar component and the second planar component, as taught by Wang2, in order to further secure the components to each other.

Regarding claim 12, Wang in view of Valles Rangel in view of Wang2 discloses (the structure that would follow the steps of) the method as claimed in claim 10.
Wang does not explicitly disclose the stamping comprises forming a guide pin to extend longitudinally from the inner perimeter of the first metal sheet along the plane of first metal sheet to fit into a corresponding cavity in the second metal sheet.

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have the stamping of Wang further comprise forming a guide pin to extend longitudinally from the inner perimeter of the first metal sheet along the plane of first metal sheet to fit into a corresponding cavity in the second metal sheet, as taught by Wang2, in order to further secure the components to each other.

Regarding claim 13, Wang in view of Valles Rangel in view of Wang2 discloses (the structure that would follow the steps of) the method as claimed in claim 10.
Wang does not explicitly disclose the die-cutting comprises forming a guide pin to extend longitudinally from the outer perimeter of the second metal sheet along the plane of second metal sheet to fit into a corresponding cavity in the first metal sheet.
However, Wang2 discloses forming a guide pin (108 in Fig. 10) to extend longitudinally from the outer perimeter of a second sheet (14 in Fig. 10) along the plane of second sheet (14) to fit into a corresponding cavity (140 in Fig. 10) in a first metal sheet (12 in Fig. 10).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have the die-cutting of Wang further comprise forming a guide pin to extend longitudinally from the outer perimeter of the second metal .
Response to Arguments
Applicant's arguments filed 12/17/2020 have been fully considered but they are not persuasive. 
Applicant argues that “the outer frame 20 of Wang that is for a metallic housing is not the same as a mid-frame member as claimed that forms a support structure. In contrast, Applicant understands the outer frame 20 of Wang is the metallic housing of the electronic device.” And that “Applicant’s specification in paragraph [0026] states (an appropriate combination of strength, weight, and costs can be achieved while manufacturing the mid-frame member). Applicant do not understand Wang to describe a rational for selecting or designing a thickness of the first and second planar component. Therefore, Applicant submits that Wang does not anticipate or make obvious any thickness for the first and second planar components.”

The Examiner respectfully disagrees.

The Examiner would like to point out that Wang is directed to a metallic housing of an electronic device. The metallic housing 100 of Wang is shown in Fig. 3 and 4 as having two components, an inner structural member 40 and an outer frame 20. The terms inner and outer are used here to help one of ordinary skill in the art to better understand to position of 40 and 20 with respect to one another.

This is well known in the art as illustrated in Fig. 4 of Yoo US 20170255050 which shows a housing (mid-frame MF1/MF2; similar to metallic housing 100 of Wang in Fig. 4), that supports a display portion DD and a back cover (BC). These same features are also shown in Fig. 7 of Shin US 20150261033 where the housing is 301 and it supports display 351 and back cover 303.
In all these cases, the housing/mid-frame is positioned between a display portion and a back cover and forming a support structure that would be part of the frame for the electronic device.
Therefore, while not explicitly name a midframe, the metallic housing 100 of Wang can be interpreted as a mid-frame as claimed.
Wang also discloses that the weight of the metallic housing 100 is reduced because the material of the outer frame 20 and inner structural member 40 differ (see Col. 3 ln. 40-45). And so, one of the objective of Wang is to reduce the overall weight of the device.
Therefore, given that a change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955) and that Wang discloses that various modifications can be made to the embodiments without departing from the scope of the disclosure (see Col. 3 ln. 46-51);changing the thickness of the second or first planar component of Wang such that the thickness of the first planar component is about 0.5 millimeters and a thickness of the second planar component is 
And so, independent claims 1, 6, 10 and their dependent claims stand rejected at least over Wang  and Wang in view of Wang2.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yoo US 20170255050 Fig. 4 and Shin US 20150261033 Fig. 7 disclose a mid-frame supporting a display panel and a back cover; 
Chang US 20150208526 Fig. 2 discloses a two part mid-frame in an electronic device housing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER L AUGUSTIN whose telephone number is (571)270-7659.  The examiner can normally be reached on Monday - Friday 8 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER L AUGUSTIN/Examiner, Art Unit 2841                                                                                                                                                                                                        
/JAMES WU/Primary Examiner, Art Unit 2841